UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 14, 2011 (September 28, 2011) [Missing Graphic Reference] QUANTUM MATERIALS CORP. (Exact name of registrant as specified in its charter) Nevada 333-146533 20-8195578 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7700 S. River Parkway Tempe,AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:214-701-8779 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17CFR230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 ITEM 4.01. Changes in Registrant’s Certifying Accountant (1) Previous Independent Auditors: a. On September 28, 2011, the Company made a decision to dismiss our independent registered auditor, LBB & Associates LTD, LLP (“LBB”) and the Company notified LBB of its dismissal on September 29, 2011. b. LBB’s reported on the financial statements for the years ended June 30, 2010 and June 30, 2009. The 2010 and 2009 financial statements contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting, except that the each report contained a qualified opinion as to going concern. c. Our Board of Directors participated in and approved the decision to change independent accountants. Through the period covered by the financial audit for the years ended June 30, 2010 and June 30, 2009 and including its review of financial statements of the quarterly periods through December 31, 2010 and through September 28, 2011, there have been no disagreements with LBB on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of LBB would have caused them to make reference thereto in their report on the financial statements. d. During the two most recent fiscal years and any subsequent interim period through September 28, 2011, there have been no reportable events with us as set forth in Item 304(a)(i)(v) of Regulation S-K. e. We requested that LBB furnish us with a letter addressed to the SEC stating whether or not it agrees with the above statements.A copy of such letter is filed as an Exhibit to this Form 8-K/A. (2) New Independent Accountants: a. We engaged Peter Messineo, CPA of Palm Harbor, Florida, as our new independent registered auditor on September 29, 2011. b. Prior to September 29, 2011, we did not consult withMr. Messineo regarding (i) the application of accounting principles, (ii) the type of audit opinion that might be rendered by Mr. Messineo, or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-B, respectively). 2 Item 9.01.Financial Statements and Exhibits. (d)Exhibits ExhibitDescription Letter from LBB & Associates LTD, LLP dated October 14, 2011 regarding Change in Certifying Accountant. (Filed herewith.) SIGNATURES Dated:October 14, 2011 QUANTUM MATERIALS CORP. (Registrant) By: /s/Stephen Squires Stephen Squires, Chief Executive Officer 3
